Citation Nr: 1126603	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/bullous emphysema.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran appeared at a Videoconference hearing in January 2011.  A transcript is of record.  


FINDING OF FACT

The Veteran's emphysema/COPD was not incurred in service and was not caused by his exposure to nitrogen tetroxide fumes; the Veteran's lung disorder is due to his abuse of cigarettes for many years.  


CONCLUSION OF LAW

The criteria for an award of service connection for COPD/bullous emphysema have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Oregon Department of Veterans' Affairs, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports and an opinion from the Veterans Health Administration (VHA).  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided a thorough VA examination which, in concert with a VHA opinion, is adequate for resolving the issue of etiology; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case contends that he developed COPD as a result of exposure to toxins while on active duty in the U.S. Air Force.  Specifically, the Veteran asserts that his service as a technician on the Titan II intercontinental ballistic missile (ICBM) resulted in exposure to nitrogen tetroxide oxidizer, and that he inhaled fumes of this chemical during a spill accident.  The service treatment records confirm that the Veteran was burned in August 1975 while performing fueling duties on the Titan II.  Service connection has been established for the burn residuals, and the service treatment records document that, at the time of the accident, he asserted he had been exposed to fumes.  Thus, it is clear that the Veteran was exposed to nitrogen tetroxide.  At issue, is whether this exposure caused a current chronic pulmonary disability.  

The Veteran has been diagnosed as having bullous emphysema.  Computerized tomography (CT) of the chest revealed this condition in October 2005, and previous clinical indications noted shortness of breath dating to 1996.  In 1996, the Veteran was noted to be a smoker who continued to smoke cigarettes despite being advised to stop.  

In October 2005, the Veteran's private physician noted that the Veteran had mild COPD in 1996; however, as he has a 50-pack-year smoking habit, in 2005 he had a severe airway obstruction.  The private doctor stated that despite the Veteran's exposure to a chemical inhalant in service, such exposure was not responsible for the development of his airflow obstruction.  The physician stated that he informed the Veteran in 1996 and re-iterated it in 2005, that if the Veteran seeks to maintain lung function, it is necessary for him to discontinue smoking tobacco products.  

In February 2007, the Veteran continued to be treated for his COPD.  The private physician administering treatment noted that the Veteran continued to smoke despite the "absolute necessity" for him to quit.  Specifically, the examiner stated that the Veteran "knows the symptoms and smoking are related."  

In August 2008, the Veteran submitted a letter from the section chief of pulmonary medicine at the Portland VA Medical Center.  This physician stated that he could not say, with certainty, that exposure to nitrogen tetroxide was inconsequential in the development of COPD.  In response to this, the Veteran was scheduled for a comprehensive VA examination in March 2009.  The results of this examination were, unfortunately, rather ambiguous.  Indeed, the examining physician noted that the Veteran had COPD; however, he stated that it was "possible or at least as likely as not" that nitrogen tetroxide exposure played some role in the development of the disease.  Those two standards are significantly different, however, and the examiner's rationale mentions that the Veteran had no acute lung symptoms following his in-service injury, and that the "main reason" for the bullous emphysema was the chronic usage of tobacco products.

In an effort to clarify this opinion, the Board dispatched the claim to a pulmonologist with the Veterans Health Administration (VHA) for an advisory opinion.  The returned opinion, dated in April 2011, is very thorough in its analysis of the medical history of the claim.  The physician noted the in-service injury of 1975 as well as the significant history of cigarette smoking.  The VHA doctor also noted that a pulmonary function test was performed in service in May 1976, and that it contained normal findings.  The physician reviewed the 1996 and 2005 medical reports, and also noted that a passing reference in the clinical notes revealed some bulla present on chest X-ray in the 1980s.  There was no detailed follow-up in the 1980s, and the pulmonologist noted that severe disease began approximately in 2005.  After reviewing all relevant history, he stated that the Veteran's COPD is most likely a result of cigarette smoking.  It was noted that there was no evidence of any pulmonary symptoms after the episode of exposure to nitrogen tetroxide or for many years thereafter.  Regarding the nitrogen tetroxide specifically, the pulmonologist stated that there was a theoretical possibility that exposure may have played a role in the development of COPD; however, such a contribution would be very insignificant.  The conclusion was that military exposure to nitrogen tetroxide had no role in causing or aggravating the chronic lung disorder, and that cigarette smoking was the sole cause for the disease.  As a rationale, the VHA physician noted that COPD, in an "overwhelming majority of cases," was caused by tobacco use, and that a medical literature search did not reveal any findings of a link between nitrogen tetroxide and chronic lung disease.  

Subsequent to this opinion being returned, the Veteran's representative submitted the report of a VA thoracic surgeon, dated in June 2011, which indicates that a thoracoscopy and right upper lobe bullectomy were performed in March 2011.  This doctor stated that "this bullous lesion could possibly have been caused by stated exposure to nitrogen tetroxide while in the Air Force."   

The Board does not doubt the exposure to nitrogen tetroxide in service; however, it must conclude that the evidence does not support a link between this exposure and the development of COPD/emphysema.  At most, two physicians have stated that there is a "possible" connection between the one episode of in-service exposure and current disability.  The 2009 VA examination report was ambiguous in its conclusions, and the 2011 VHA opinion notes the "theoretical possibility" of a relationship between nitrogen tetroxide exposure and COPD.  After indicating the dearth of any supporting medical literature for that conclusion, however, as well as the Veteran's extensive cigarette smoking history, the VHA pulmonologist indicated that such a possibility is insignificant.  That is to say, the indications of a "possible" relationship made by various physicians throughout the record do not rise to the level of equipoise.  

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative);  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Thus, although the Board can conclude that there is a theoretical possibility that there is some potential relationship between nitrogen tetroxide exposure and the current lung condition based on the available medical evidence, the speculative medical opinions of record do not place the evidence at the level of equipoise (at least as likely as not) needed to support a grant service connection.  Thus, the inconclusive medical opinions are not particularly probative. 

The Veteran, as a layperson, is competent to testify as to that which comes to him through his senses, and he may fully report his symptoms and circumstances of military exposure.  Thus, there is no doubt he was exposed to nitrogen tetroxide and that he inhaled some fumes and had coughing or other pulmonary complaints at the time. Under certain circumstances, a layperson is competent to identify a simple medical condition; however, more complex medical conditions and etiologies are outside of a layperson's knowledge base.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As the linkage between nitrogen tetroxide exposure for a single period in 1975 and the eventual development of COPD/emphysema is complex in nature, it is beyond the Veteran's capacity as a layperson to competently address. 

The Veteran's assertions are noted; however, the preponderance of the evidence is against a finding that exposure to nitrogen tetroxide in service caused the development of COPD.  Indeed, the etiology of the Veteran's COPD has been linked to cigarette smoking by numerous physicians, and although the Veteran may have smoked on active duty, service connection may not be awarded for disability attributable to the use of tobacco products.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2010).  The preponderance of the evidence weighs against the Veteran's contentions, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/bullous emphysema is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


